(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   HOLT, AKA MUHAMMAD v. HOBBS, DIRECTOR, 

  ARKANSAS DEPARTMENT OF CORRECTION, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

   No. 13–6827. Argued October 7, 2014—Decided January 20, 2015
Section 3 of the Religious Land Use and Institutionalized Persons Act
  of 2000 (RLUIPA) provides that “[n]o government shall impose a sub­
  stantial burden on the religious exercise” of an institutionalized per­
  son unless the government demonstrates that the burden “is the least
  restrictive means of furthering [a] compelling governmental interest.”
  42 U.S. C. §2000cc–1(a).
     Petitioner is an Arkansas inmate and devout Muslim who wishes
  to grow a ½-inch beard in accordance with his religious beliefs. Re­
  spondent Arkansas Department of Correction (Department) prohibits
  its prisoners from growing beards, with the single exception that in­
  mates with diagnosed skin conditions may grow ¼-inch beards. Peti­
  tioner sought an exemption on religious grounds and, although he be­
  lieves that his faith requires him not to trim his beard at all, he
  proposed a compromise under which he would be allowed to maintain
  a ½-inch beard. Prison officials denied his request, and petitioner
  sued in Federal District Court. At an evidentiary hearing before a
  Magistrate Judge, Department witnesses testified that beards com­
  promised prison safety because they could be used to hide contraband
  and because an inmate could quickly shave his beard to disguise his
  identity. The Magistrate Judge recommended dismissing petitioner’s
  complaint, emphasizing that prison officials are entitled to deference
  on security matters and that the prison permitted petitioner to exer­
  cise his religion in other ways. The District Court adopted the rec­
  ommendation in full, and the Eighth Circuit affirmed, holding that
  the Department had satisfied its burden of showing that the groom­
  ing policy was the least restrictive means of furthering its compelling
  security interests, and reiterating that courts should defer to prison
2                             HOLT v. HOBBS

                                   Syllabus

    officials on matters of security.
Held: The Department’s grooming policy violates RLUIPA insofar as it
 prevents petitioner from growing a ½-inch beard in accordance with
 his religious beliefs. Pp. 6–16.
    (a) Under RLUIPA, the challenging party bears the initial burden
 of proving that his religious exercise is grounded in a sincerely held
 religious belief, see Burwell v. Hobby Lobby Stores, Inc., 573 U. S.
 ___, ___, n. 28, and that the government’s action substantially bur­
 dens his religious exercise. Here, petitioner’s sincerity is not in dis­
 pute, and he easily satisfies the second obligation. The Department’s
 policy forces him to choose between “engag[ing] in conduct that seri­
 ously violates [his] religious belie[f],” id., at ___, or contravening the
 grooming policy and risking disciplinary action. In reaching the op­
 posite conclusion, the District Court misunderstood the analysis that
 RLUIPA demands. First, the District Court erred by concluding that
 the grooming policy did not substantially burden petitioner’s reli­
 gious exercise because he could practice his religion in other ways.
 Second, the District Court erroneously suggested that the burden on
 petitioner’s religious exercise was slight because petitioner testified
 that his religion would “credit” him for attempting to follow his reli­
 gious beliefs, even if that attempt proved unsuccessful. RLUIPA,
 however, applies to religious exercise regardless of whether it is
 “compelled.” §2000cc–5(7)(A). Finally, the District Court improperly
 relied on petitioner’s testimony that not all Muslims believe that men
 must grow beards. Even if petitioner’s belief were idiosyncratic,
 RLUIPA’s guarantees are “not limited to beliefs which are shared by
 all of the members of a religious sect.” Thomas v. Review Bd. of Indi­
 ana Employment Security Div., 450 U.S. 707, 715–716. Pp. 6–8.
    (b) Once the challenging party satisfies his burden, the burden
 shifts to the government to show that substantially burdening the re­
 ligious exercise of the “particular claimant” is “the least restrictive
 means of furthering [a] compelling governmental interest.” Hobby
 Lobby, supra, at ___; §2000cc–1(a). The Department fails to show
 that enforcing its beard prohibition against petitioner furthers its
 compelling interests in preventing prisoners from hiding contraband
 and disguising their identities. Pp. 8–13.
      (i) While the Department has a compelling interest in regulating
 contraband, its argument that this interest is compromised by allow­
 ing an inmate to grow a ½-inch beard is unavailing, especially given
 the difficulty of hiding contraband in such a short beard and the lack
 of a corresponding policy regulating the length of hair on the head.
 RLUIPA does not permit the unquestioning deference required to ac­
 cept the Department’s assessment. See Gonzales v. O Centro Espírita
 Beneficente União do Vegetal, 546 U.S. 418, 434. Even if the De­
                      Cite as: 574 U. S. ____ (2015)                      3

                                 Syllabus

  partment could show that denying petitioner a ½-inch beard furthers
  its interest in rooting out contraband, it would still have to show that
  its policy is the least restrictive means of furthering that interest, a
  standard that is “exceptionally demanding” and requires the govern­
  ment to “sho[w] that it lacks other means of achieving its desired goal
  without imposing a substantial burden on the exercise of religion by
  the objecting part[y].” Hobby Lobby, supra, at ___. Here, the De­
  partment fails to establish that its security concerns cannot be satis­
  fied by simply searching a ½-inch beard. Pp. 9–11.
        (ii) Even if the Department’s grooming policy furthers its compel­
  ling interest in prisoner identification, its policy still violates RLUIPA
  as applied in the present circumstances. As petitioner argues, re­
  quiring inmates to be photographed both with and without beards
  and then periodically thereafter is a less restrictive means of solving
  the Department’s identification concerns. The Department fails to
  show why its prison system is so different from the many institutions
  that allow facial hair that the dual-photo method cannot be employed
  at its institutions. It also fails to show why the security risk present­
  ed by a prisoner shaving a ½-inch beard is so different from the risk
  of a prisoner shaving a mustache, head hair, or ¼-inch beard.
  Pp. 11–13.
     (c) In addition to the Department’s failure to prove that petitioner’s
  proposed alternatives would not sufficiently serve its security inter­
  ests, the Department also fails to adequately explain the substantial
  underinclusiveness of its policy, since it permits ¼-inch beards for
  prisoners with medical conditions and more than ½ inch of hair on
  the head. Its failure to pursue its proffered objectives with regard to
  such “analogous nonreligious conduct” suggests that its interests
  “could be achieved by narrower ordinances that burdened religion to
  a far lesser degree.” Church of Lukumi Babalu Aye, Inc. v. Hialeah,
  508 U.S. 520, 546. Nor does the Department explain why the vast
  majority of States and the Federal Government can permit inmates
  to grow ½-inch beards, either for any reason or for religious reasons,
  but it cannot. Such evidence requires a prison, at a minimum, to of­
  fer persuasive reasons why it believes it must take a different course.
  See Procunier v. Martinez, 416 U.S. 396, 414, n. 14. Pp. 13–16.
509 Fed. Appx. 561, reversed and remanded.

   ALITO, J., delivered the opinion for a unanimous Court. GINSBURG, J.,
filed a concurring opinion, in which SOTOMAYOR, J., joined. SOTOMAYOR,
J., filed a concurring opinion.
                        Cite as: 574 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–6827
                                   _________________


  GREGORY HOUSTON HOLT, AKA ABDUL MAALIK

    MUHAMMAD, PETITIONER v. RAY HOBBS, 

      DIRECTOR, ARKANSAS DEPARTMENT 

            OF CORRECTION, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                               [January 20, 2015]


   JUSTICE ALITO delivered the opinion of the Court.
   Petitioner Gregory Holt, also known as Abdul Maalik
Muhammad, is an Arkansas inmate and a devout Muslim
who wishes to grow a 1⁄2-inch beard in accordance with his
religious beliefs. Petitioner’s objection to shaving his
beard clashes with the Arkansas Department of Correc-
tion’s grooming policy, which prohibits inmates from
growing beards unless they have a particular dermatologi-
cal condition. We hold that the Department’s policy, as
applied in this case, violates the Religious Land Use and
Institutionalized Persons Act of 2000 (RLUIPA), 114 Stat.
803, 42 U.S. C. §2000cc et seq., which prohibits a state
or local government from taking any action that substan-
tially burdens the religious exercise of an institutionalized
person unless the government demonstrates that the
action constitutes the least restrictive means of furthering
a compelling governmental interest.
   We conclude in this case that the Department’s policy
substantially burdens petitioner’s religious exercise.
2                      HOLT v. HOBBS

                     Opinion of the Court

Although we do not question the importance of the De-
partment’s interests in stopping the flow of contraband
and facilitating prisoner identification, we do doubt
whether the prohibition against petitioner’s beard furthers
its compelling interest about contraband. And we con-
clude that the Department has failed to show that its
policy is the least restrictive means of furthering its com-
pelling interests. We thus reverse the decision of the
United States Court of Appeals for the Eighth Circuit.
                               I

                              A

  Congress enacted RLUIPA and its sister statute, the
Religious Freedom Restoration Act of 1993 (RFRA), 107
Stat. 1488, 42 U.S. C. §2000bb et seq., “in order to provide
very broad protection for religious liberty.” Burwell v.
Hobby Lobby Stores, Inc., 573 U. S. ___, ___ (2014) (slip
op., at 4). RFRA was enacted three years after our deci-
sion in Employment Div., Dept. of Human Resources of
Ore. v. Smith, 494 U.S. 872 (1990), which held that neu-
tral, generally applicable laws that incidentally burden
the exercise of religion usually do not violate the Free
Exercise Clause of the First Amendment. Id., at 878–882.
Smith largely repudiated the method of analysis used in
prior free exercise cases like Wisconsin v. Yoder, 406 U.S.
205 (1972), and Sherbert v. Verner, 374 U.S. 398 (1963).
In those cases, we employed a balancing test that consid-
ered whether a challenged government action that sub-
stantially burdened the exercise of religion was necessary
to further a compelling state interest. See Yoder, supra, at
214, 219; Sherbert, supra, at 403, 406.
  Following our decision in Smith, Congress enacted
RFRA in order to provide greater protection for religious
exercise than is available under the First Amendment.
See Hobby Lobby, supra, at ___ – ___ (slip op., at 5–6).
RFRA provides that “[g]overnment shall not substantially
                  Cite as: 574 U. S. ____ (2015)            3

                      Opinion of the Court

burden a person’s exercise of religion even if the burden
results from a rule of general applicability,” unless the
government “demonstrates that application of the burden
to the person––(1) is in furtherance of a compelling gov-
ernmental interest; and (2) is the least restrictive means
of furthering that compelling governmental interest.” 42
U.S. C. §§2000bb–1(a), (b). In making RFRA applicable to
the States and their subdivisions, Congress relied on
Section 5 of the Fourteenth Amendment, but in City of
Boerne v. Flores, 521 U.S. 507 (1997), this Court held that
RFRA exceeded Congress’ powers under that provision.
Id., at 532–536.
   Congress responded to City of Boerne by enacting
RLUIPA, which applies to the States and their subdivi-
sions and invokes congressional authority under the
Spending and Commerce Clauses. See §2000cc–1(b).
RLUIPA concerns two areas of government activity: Sec-
tion 2 governs land-use regulation, §2000cc; and Section
3—the provision at issue in this case—governs religious
exercise by institutionalized persons, §2000cc–1. Section 3
mirrors RFRA and provides that “[n]o government shall
impose a substantial burden on the religious exercise of a
person residing in or confined to an institution . . . even if
the burden results from a rule of general applicability,
unless the government demonstrates that imposition of
the burden on that person––(1) is in furtherance of a
compelling governmental interest; and (2) is the least
restrictive means of furthering that compelling govern-
mental interest.” §2000cc–1(a). RLUIPA thus allows
prisoners “to seek religious accommodations pursuant to
the same standard as set forth in RFRA.” Gonzales v. O
Centro Espírita Beneficente União do Vegetal, 546 U.S.
418, 436 (2006).
   Several provisions of RLUIPA underscore its expansive
protection for religious liberty. Congress defined “reli-
gious exercise” capaciously to include “any exercise of
4                     HOLT v. HOBBS

                    Opinion of the Court

religion, whether or not compelled by, or central to, a
system of religious belief.” §2000cc–5(7)(A). Congress
mandated that this concept “shall be construed in favor of
a broad protection of religious exercise, to the maximum
extent permitted by the terms of this chapter and the
Constitution.” §2000cc–3(g). And Congress stated that
RLUIPA “may require a government to incur expenses in
its own operations to avoid imposing a substantial burden
on religious exercise.” §2000cc–3(c). See Hobby Lobby,
supra, at ___ – ___, ___ (slip op., at 6–7, 43).
                              B
   Petitioner, as noted, is in the custody of the Arkansas
Department of Correction and he objects on religious
grounds to the Department’s grooming policy, which pro-
vides that “[n]o inmates will be permitted to wear facial
hair other than a neatly trimmed mustache that does not
extend beyond the corner of the mouth or over the lip.”
App. to Brief for Petitioner 11a. The policy makes no
exception for inmates who object on religious grounds, but
it does contain an exemption for prisoners with medical
needs: “Medical staff may prescribe that inmates with a
diagnosed dermatological problem may wear facial hair no
longer than one quarter of an inch.” Ibid. The policy
provides that “[f]ailure to abide by [the Department’s]
grooming standards is grounds for disciplinary action.”
Id., at 12a.
   Petitioner sought permission to grow a beard and, al-
though he believes that his faith requires him not to trim
his beard at all, he proposed a “compromise” under which
he would grow only a 1⁄2-inch beard. App. 164. Prison
officials denied his request, and the warden told him:
“[Y]ou will abide by [Arkansas Department of Correction]
policies and if you choose to disobey, you can suffer the
consequences.” No. 5:11–cv–00164 (ED Ark., July 21,
2011), Doc. 13, p. 6 (Letter from Gaylon Lay to Gregory
                 Cite as: 574 U. S. ____ (2015)            5

                     Opinion of the Court

Holt (July 19, 2011)).
   Petitioner filed a pro se complaint in Federal District
Court challenging the grooming policy under RLUIPA.
We refer to the respondent prison officials collectively as
the Department. In October 2011, the District Court
granted petitioner a preliminary injunction and remanded
to a Magistrate Judge for an evidentiary hearing. At the
hearing, the Department called two witnesses. Both
expressed the belief that inmates could hide contraband in
even a 1⁄2-inch beard, but neither pointed to any instances
in which this had been done in Arkansas or elsewhere.
Both witnesses also acknowledged that inmates could hide
items in many other places, such as in the hair on their
heads or their clothing. In addition, one of the witnesses—
Gaylon Lay, the warden of petitioner’s prison—
testified that a prisoner who escaped could change his
appearance by shaving his beard, and that a prisoner
could shave his beard to disguise himself and enter a
restricted area of the prison. Neither witness, however,
was able to explain why these problems could not be ad-
dressed by taking a photograph of an inmate without a
beard, a practice followed in other prison systems. Lay
voiced concern that the Department would be unable to
monitor the length of a prisoner’s beard to ensure that it
did not exceed one-half inch, but he acknowledged that the
Department kept track of the length of the beards of those
inmates who are allowed to wear a 1⁄4-inch beard for medi-
cal reasons.
   As a result of the preliminary injunction, petitioner had
a short beard at the time of the hearing, and the Magis-
trate Judge commented: “I look at your particular circum-
stance and I say, you know, it’s almost preposterous to
think that you could hide contraband in your beard.” App.
155. Nevertheless, the Magistrate Judge recommended
that the preliminary injunction be vacated and that peti-
tioner’s complaint be dismissed for failure to state a claim
6                      HOLT v. HOBBS

                      Opinion of the Court

on which relief can be granted. The Magistrate Judge
emphasized that “the prison officials are entitled to defer-
ence,” id., at 168, and that the grooming policy allowed
petitioner to exercise his religion in other ways, such as by
praying on a prayer rug, maintaining the diet required by
his faith, and observing religious holidays.
  The District Court adopted the Magistrate Judge’s
recommendation in full, and the Court of Appeals for the
Eighth Circuit affirmed in a brief per curiam opinion,
holding that the Department had satisfied its burden of
showing that the grooming policy was the least restrictive
means of furthering its compelling security interests. 509
Fed. Appx. 561 (2013). The Court of Appeals stated that
“courts should ordinarily defer to [prison officials’] expert
judgment” in security matters unless there is substantial
evidence that a prison’s response is exaggerated. Id., at
562. And while acknowledging that other prisons allow
inmates to maintain facial hair, the Eighth Circuit held
that this evidence “does not outweigh deference owed to
[the] expert judgment of prison officials who are more
familiar with their own institutions.” Ibid.
  We entered an injunction pending resolution of petition-
er’s petition for writ of certiorari, 571 U. S. ___ (2013), and
we then granted certiorari, 571 U. S. ___ (2014).
                              II
  Under RLUIPA, petitioner bore the initial burden of
proving that the Department’s grooming policy implicates
his religious exercise. RLUIPA protects “any exercise of
religion, whether or not compelled by, or central to, a
system of religious belief,” §2000cc–5(7)(A), but, of course,
a prisoner’s request for an accommodation must be sin-
cerely based on a religious belief and not some other moti-
vation, see Hobby Lobby, 573 U. S., at ___, n. 28 (slip op.,
at 29, n. 28). Here, the religious exercise at issue is the
growing of a beard, which petitioner believes is a dictate of
                  Cite as: 574 U. S. ____ (2015)            7

                      Opinion of the Court

his religious faith, and the Department does not dispute
the sincerity of petitioner’s belief.
   In addition to showing that the relevant exercise of
religion is grounded in a sincerely held religious belief,
petitioner also bore the burden of proving that the De-
partment’s grooming policy substantially burdened that
exercise of religion. Petitioner easily satisfied that obliga-
tion. The Department’s grooming policy requires petition-
er to shave his beard and thus to “engage in conduct that
seriously violates [his] religious beliefs.” Id., at ___ (slip
op., at 32). If petitioner contravenes that policy and grows
his beard, he will face serious disciplinary action. Because
the grooming policy puts petitioner to this choice, it sub-
stantially burdens his religious exercise. Indeed, the
Department does not argue otherwise.
   The District Court reached the opposite conclusion, but
its reasoning (adopted from the recommendation of the
Magistrate Judge) misunderstood the analysis that
RLUIPA demands. First, the District Court erred by
concluding that the grooming policy did not substantially
burden petitioner’s religious exercise because “he had been
provided a prayer rug and a list of distributors of Islamic
material, he was allowed to correspond with a religious
advisor, and was allowed to maintain the required diet
and observe religious holidays.” App. 177. In taking this
approach, the District Court improperly imported a strand
of reasoning from cases involving prisoners’ First Amend-
ment rights. See, e.g., O’Lone v. Estate of Shabazz, 482
U.S. 342, 351–352 (1987); see also Turner v. Safley, 482
U.S. 78, 90 (1987). Under those cases, the availability of
alternative means of practicing religion is a relevant
consideration, but RLUIPA provides greater protection.
RLUIPA’s “substantial burden” inquiry asks whether the
government has substantially burdened religious exercise
(here, the growing of a 1⁄2-inch beard), not whether the
RLUIPA claimant is able to engage in other forms of
8                     HOLT v. HOBBS

                     Opinion of the Court

religious exercise.
   Second, the District Court committed a similar error in
suggesting that the burden on petitioner’s religious exer-
cise was slight because, according to petitioner’s testi-
mony, his religion would “credit” him for attempting to
follow his religious beliefs, even if that attempt proved
to be unsuccessful. RLUIPA, however, applies to an exer-
cise of religion regardless of whether it is “compelled.”
§2000cc–5(7)(A).
   Finally, the District Court went astray when it relied on
petitioner’s testimony that not all Muslims believe that
men must grow beards. Petitioner’s belief is by no means
idiosyncratic. See Brief for Islamic Law Scholars as Amici
Curiae 2 (“hadith requiring beards . . . are widely followed
by observant Muslims across the various schools of Is-
lam”). But even if it were, the protection of RLUIPA, no
less than the guarantee of the Free Exercise Clause, is
“not limited to beliefs which are shared by all of the mem-
bers of a religious sect.” Thomas v. Review Bd. of Indiana
Employment Security Div., 450 U.S. 707, 715–716 (1981).
                             III
   Since petitioner met his burden of showing that the
Department’s grooming policy substantially burdened his
exercise of religion, the burden shifted to the Department
to show that its refusal to allow petitioner to grow a 1⁄2-
inch beard “(1) [was] in furtherance of a compelling gov-
ernmental interest; and (2) [was] the least restrictive
means of furthering that compelling governmental inter-
est.” §2000cc–1(a).
   The Department argues that its grooming policy repre-
sents the least restrictive means of furthering a “ ‘broadly
formulated interes[t],’ ” see Hobby Lobby, supra, at ___
(slip op., at 39) (quoting O Centro, 546 U.S., at 431),
namely, the Department’s compelling interest in prison
safety and security. But RLUIPA, like RFRA, contem-
                 Cite as: 574 U. S. ____ (2015)            9

                     Opinion of the Court

plates a “ ‘more focused’ ” inquiry and “ ‘requires the Gov-
ernment to demonstrate that the compelling interest test
is satisfied through application of the challenged law “to
the person”––the particular claimant whose sincere exer-
cise of religion is being substantially burdened.’ ” Hobby
Lobby, 573 U. S., at ___ (slip op., at 39) (quoting O Centro,
supra, at 430–431 (quoting §2000bb–1(b))). RLUIPA
requires us to “ ‘scrutiniz[e] the asserted harm of granting
specific exemptions to particular religious claimants’ ” and
“to look to the marginal interest in enforcing” the chal-
lenged government action in that particular context.
Hobby Lobby, supra, at ___ (slip op., at 39) (quoting O
Centro, supra, at 431; alteration in original). In this case,
that means the enforcement of the Department’s policy to
prevent petitioner from growing a 1⁄2-inch beard.
   The Department contends that enforcing this prohibi-
tion is the least restrictive means of furthering prison
safety and security in two specific ways.
                              A
   The Department first claims that the no-beard policy
prevents prisoners from hiding contraband. The Depart-
ment worries that prisoners may use their beards to con-
ceal all manner of prohibited items, including razors,
needles, drugs, and cellular phone subscriber identity
module (SIM) cards.
   We readily agree that the Department has a compelling
interest in staunching the flow of contraband into and
within its facilities, but the argument that this interest
would be seriously compromised by allowing an inmate to
grow a 1⁄2-inch beard is hard to take seriously. As noted,
the Magistrate Judge observed that it was “almost prepos-
terous to think that [petitioner] could hide contraband” in
the short beard he had grown at the time of the eviden-
tiary hearing. App. 155. An item of contraband would
have to be very small indeed to be concealed by a 1⁄2-inch
10                    HOLT v. HOBBS

                     Opinion of the Court

beard, and a prisoner seeking to hide an item in such a
short beard would have to find a way to prevent the item
from falling out. Since the Department does not demand
that inmates have shaved heads or short crew cuts, it is
hard to see why an inmate would seek to hide contraband
in a 1⁄2-inch beard rather than in the longer hair on his
head.
   Although the Magistrate Judge dismissed the possibility
that contraband could be hidden in a short beard, the
Magistrate Judge, the District Court, and the Court of
Appeals all thought that they were bound to defer to the
Department’s assertion that allowing petitioner to grow
such a beard would undermine its interest in suppressing
contraband. RLUIPA, however, does not permit such
unquestioning deference. RLUIPA, like RFRA, “makes
clear that it is the obligation of the courts to consider
whether exceptions are required under the test set forth
by Congress.” O Centro, supra, at 434. That test requires
the Department not merely to explain why it denied the
exemption but to prove that denying the exemption is the
least restrictive means of furthering a compelling govern-
mental interest. Prison officials are experts in running
prisons and evaluating the likely effects of altering prison
rules, and courts should respect that expertise. But that
respect does not justify the abdication of the responsibil-
ity, conferred by Congress, to apply RLUIPA’s rigorous
standard. And without a degree of deference that is tan-
tamount to unquestioning acceptance, it is hard to swal-
low the argument that denying petitioner a 1⁄2-inch beard
actually furthers the Department’s interest in rooting out
contraband.
   Even if the Department could make that showing, its
contraband argument would still fail because the Depart-
ment cannot show that forbidding very short beards is the
least restrictive means of preventing the concealment of
contraband.      “The least-restrictive-means standard is
                  Cite as: 574 U. S. ____ (2015)            11

                      Opinion of the Court

exceptionally demanding,” and it requires the government
to “sho[w] that it lacks other means of achieving its de-
sired goal without imposing a substantial burden on the
exercise of religion by the objecting part[y].” Hobby Lobby,
supra, at ___ (slip op., at 40). “[I]f a less restrictive means
is available for the Government to achieve its goals, the
Government must use it.” United States v. Playboy Enter­
tainment Group, Inc., 529 U.S. 803, 815 (2000).
   The Department failed to establish that it could not
satisfy its security concerns by simply searching petition-
er’s beard. The Department already searches prisoners’
hair and clothing, and it presumably examines the 1⁄4-inch
beards of inmates with dermatological conditions. It has
offered no sound reason why hair, clothing, and 1⁄4-inch
beards can be searched but 1⁄2-inch beards cannot. The
Department suggests that requiring guards to search a
prisoner’s beard would pose a risk to the physical safety of
a guard if a razor or needle was concealed in the beard.
But that is no less true for searches of hair, clothing, and
1⁄4-inch beards. And the Department has failed to prove

that it could not adopt the less restrictive alternative of
having the prisoner run a comb through his beard. For all
these reasons, the Department’s interest in eliminating
contraband cannot sustain its refusal to allow petitioner to
grow a 1⁄2-inch beard.
                                B
   The Department contends that its grooming policy is
necessary to further an additional compelling interest, i.e.,
preventing prisoners from disguising their identities. The
Department tells us that the no-beard policy allows secu-
rity officers to identify prisoners quickly and accurately. It
claims that bearded inmates could shave their beards and
change their appearance in order to enter restricted areas
within the prison, to escape, and to evade apprehension
after escaping.
12                     HOLT v. HOBBS

                      Opinion of the Court

   We agree that prisons have a compelling interest in the
quick and reliable identification of prisoners, and we
acknowledge that any alteration in a prisoner’s appear-
ance, such as by shaving a beard, might, in the absence of
effective countermeasures, have at least some effect on the
ability of guards or others to make a quick identification.
But even if we assume for present purposes that the De-
partment’s grooming policy sufficiently furthers its inter-
est in the identification of prisoners, that policy still vio-
lates RLUIPA as applied in the circumstances present
here. The Department contends that a prisoner who has a
beard when he is photographed for identification purposes
might confuse guards by shaving his beard. But as peti-
tioner has argued, the Department could largely solve this
problem by requiring that all inmates be photographed
without beards when first admitted to the facility and, if
necessary, periodically thereafter. Once that is done, an
inmate like petitioner could be allowed to grow a short
beard and could be photographed again when the beard
reached the 1⁄2-inch limit. Prison guards would then have
a bearded and clean-shaven photo to use in making identi-
fications. In fact, the Department (like many other States,
see Brief for Petitioner 39) already has a policy of photo-
graphing a prisoner both when he enters an institution
and when his “appearance changes at any time during
[his] incarceration.” Arkansas Department of Correction,
Inmate Handbook 3–4 (rev. Jan. 2013).
   The Department argues that the dual-photo method is
inadequate because, even if it might help authorities
apprehend a bearded prisoner who escapes and then
shaves his beard once outside the prison, this method is
unlikely to assist guards when an inmate quickly shaves
his beard in order to alter his appearance within the
prison. The Department contends that the identification
concern is particularly acute at petitioner’s prison, where
inmates live in barracks and work in fields. Counsel for
                  Cite as: 574 U. S. ____ (2015)           13

                      Opinion of the Court

the Department suggested at oral argument that a pris-
oner could gain entry to a restricted area by shaving
his beard and swapping identification cards with an-
other inmate while out in the fields. Tr. of Oral Arg. 28–30,
39–43.
   We are unpersuaded by these arguments for at least two
reasons. First, the Department failed to show, in the face
of petitioner’s evidence, that its prison system is so differ-
ent from the many institutions that allow facial hair that
the dual-photo method cannot be employed at its institu-
tions. Second, the Department failed to establish why the
risk that a prisoner will shave a 1⁄2-inch beard to disguise
himself is so great that 1⁄2-inch beards cannot be allowed,
even though prisoners are allowed to grow mustaches,
head hair, or 1⁄4-inch beards for medical reasons. All of
these could also be shaved off at a moment’s notice, but
the Department apparently does not think that this possi-
bility raises a serious security concern.
                             C
  In addition to its failure to prove that petitioner’s pro-
posed alternatives would not sufficiently serve its security
interests, the Department has not provided an adequate
response to two additional arguments that implicate the
RLUIPA analysis.
  First, the Department has not adequately demonstrated
why its grooming policy is substantially underinclusive in
at least two respects. Although the Department denied
petitioner’s request to grow a 1⁄2-inch beard, it permits
prisoners with a dermatological condition to grow 1⁄4-inch
beards. The Department does this even though both
beards pose similar risks. And the Department permits
inmates to grow more than a 1⁄2-inch of hair on their
heads. With respect to hair length, the grooming policy
provides only that hair must be worn “above the ear” and
“no longer in the back than the middle of the nape of the
14                     HOLT v. HOBBS

                      Opinion of the Court

neck.” App. to Brief for Petitioner 11a. Hair on the head
is a more plausible place to hide contraband than a 1⁄2-inch
beard—and the same is true of an inmate’s clothing and
shoes. Nevertheless, the Department does not require
inmates to go about bald, barefoot, or naked. Although the
Department’s proclaimed objectives are to stop the flow of
contraband and to facilitate prisoner identification, “[t]he
proffered objectives are not pursued with respect to analo-
gous nonreligious conduct,” which suggests that “those
interests could be achieved by narrower ordinances that
burdened religion to a far lesser degree.” Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546
(1993).
   In an attempt to demonstrate why its grooming policy is
underinclusive in these respects, the Department empha-
sizes that petitioner’s 1⁄2-inch beard is longer than the 1⁄4-
inch beard allowed for medical reasons. But the Depart-
ment has failed to establish (and the District Court did not
find) that a 1⁄4-inch difference in beard length poses a
meaningful increase in security risk. The Department
also asserts that few inmates require beards for medical
reasons while many may request beards for religious
reasons. But the Department has not argued that denying
petitioner an exemption is necessary to further a compel-
ling interest in cost control or program administration. At
bottom, this argument is but another formulation of the
“classic rejoinder of bureaucrats throughout history: If I
make an exception for you, I’ll have to make one for every-
body, so no exceptions.” O Centro, 546 U.S., at 436. We
have rejected a similar argument in analogous contexts,
see ibid.; Sherbert, 374 U.S., at 407, and we reject it again
today.
   Second, the Department failed to show, in the face of
petitioner’s evidence, why the vast majority of States and
the Federal Government permit inmates to grow 1⁄2-inch
beards, either for any reason or for religious reasons, but
                  Cite as: 574 U. S. ____ (2015)            15

                      Opinion of the Court

it cannot. See Brief for Petitioner 24–25; Brief for United
States as Amicus Curiae 28–29. “While not necessarily
controlling, the policies followed at other well-run institu-
tions would be relevant to a determination of the need for
a particular type of restriction.” Procunier v. Martinez,
416 U.S. 396, 414, n. 14 (1974). That so many other
prisons allow inmates to grow beards while ensuring
prison safety and security suggests that the Department
could satisfy its security concerns through a means less
restrictive than denying petitioner the exemption he
seeks.
   We do not suggest that RLUIPA requires a prison to
grant a particular religious exemption as soon as a few
other jurisdictions do so. But when so many prisons offer
an accommodation, a prison must, at a minimum, offer
persuasive reasons why it believes that it must take a
different course, and the Department failed to make that
showing here. Despite this, the courts below deferred to
these prison officials’ mere say-so that they could not
accommodate petitioner’s request. RLUIPA, however,
demands much more. Courts must hold prisons to their
statutory burden, and they must not “assume a plausible,
less restrictive alternative would be ineffective.” Playboy
Entertainment, 529 U.S., at 824.
   We emphasize that although RLUIPA provides substan-
tial protection for the religious exercise of institutionalized
persons, it also affords prison officials ample ability to
maintain security. We highlight three ways in which this
is so. First, in applying RLUIPA’s statutory standard,
courts should not blind themselves to the fact that the
analysis is conducted in the prison setting. Second, if an
institution suspects that an inmate is using religious
activity to cloak illicit conduct, “prison officials may ap-
propriately question whether a prisoner’s religiosity,
asserted as the basis for a requested accommodation, is
authentic.” Cutter v. Wilkinson, 544 U.S. 709, 725, n. 13
16                    HOLT v. HOBBS

                     Opinion of the Court

(2005). See also Hobby Lobby, 573 U. S., at ___, n. 28 (slip
op., at 29, n. 28). Third, even if a claimant’s religious
belief is sincere, an institution might be entitled to with-
draw an accommodation if the claimant abuses the exemp-
tion in a manner that undermines the prison’s compelling
interests.
                           IV
  In sum, we hold that the Department’s grooming policy
violates RLUIPA insofar as it prevents petitioner from
growing a 1⁄2-inch beard in accordance with his religious
beliefs. The judgment of the United States Court of Ap-
peals for the Eighth Circuit is reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                          It is so ordered.
                  Cite as: 574 U. S. ____ (2015)              1

                     GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
                           _________________

                          No. 13–6827
                           _________________


  GREGORY HOUSTON HOLT, AKA ABDUL MAALIK

    MUHAMMAD, PETITIONER v. RAY HOBBS, 

      DIRECTOR, ARKANSAS DEPARTMENT 

            OF CORRECTION, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                       [January 20, 2015]


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
joins, concurring.
   Unlike the exemption this Court approved in Burwell v.
Hobby Lobby Stores, Inc., 573 U. S. ___ (2014), accommo-
dating petitioner’s religious belief in this case would not
detrimentally affect others who do not share petitioner’s
belief. See id., at ___, ___–___, and n. 8, ___ (slip op., at 2,
7–8, and n. 8, 27) (GINSBURG, J., dissenting). On that
understanding, I join the Court’s opinion.
                  Cite as: 574 U. S. ____ (2015)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 13–6827
                          _________________


  GREGORY HOUSTON HOLT, AKA ABDUL MAALIK

    MUHAMMAD, PETITIONER v. RAY HOBBS, 

      DIRECTOR, ARKANSAS DEPARTMENT 

            OF CORRECTION, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                       [January 20, 2015]


   JUSTICE SOTOMAYOR, concurring.
   I concur in the Court’s opinion, which holds that the
Department failed to show why the less restrictive al-
ternatives identified by petitioner in the course of this
litigation were inadequate to achieve the Department’s
compelling security-related interests. I write separately
to explain my understanding of the applicable legal
standard.
   Nothing in the Court’s opinion calls into question our
prior holding in Cutter v. Wilkinson that “[c]ontext mat-
ters” in the application of the Religious Land Use and
Institutionalized Persons Act of 2000 (RLUIPA), 114 Stat.
803, 42 U.S. C. §2000cc et seq. 544 U.S. 709, 723 (2005)
(internal quotation marks omitted). In the dangerous
prison environment, “regulations and procedures” are
needed to “maintain good order, security and discipline,
consistent with consideration of costs and limited re-
sources.” Ibid. Of course, that is not to say that cost alone
is an absolute defense to an otherwise meritorious
RLUIPA claim. See §2000cc–3(c). Thus, we recognized
“that prison security is a compelling state interest, and
that deference is due to institutional officials’ expertise in
this area.” Cutter, 544 U.S., at 725, n. 13.
2                      HOLT v. HOBBS

                   SOTOMAYOR, J., concurring

   I do not understand the Court’s opinion to preclude
deferring to prison officials’ reasoning when that deference
is due—that is, when prison officials offer a plausible
explanation for their chosen policy that is supported by
whatever evidence is reasonably available to them. But
the deference that must be “extend[ed to] the experience
and expertise of prison administrators does not extend so
far that prison officials may declare a compelling govern-
mental interest by fiat.” Yellowbear v. Lampert, 741 F.3d
48, 59 (CA10 2014). Indeed, prison policies “ ‘grounded on
mere speculation’ ” are exactly the ones that motivated
Congress to enact RLUIPA. 106 Cong. Rec. 16699 (2000)
(quoting S. Rep. No. 103–111, 10 (1993)).
   Here, the Department’s failure to demonstrate why the
less restrictive policies petitioner identified in the course
of the litigation were insufficient to achieve its compelling
interests—not the Court’s independent judgment concern-
ing the merit of these alternative approaches—is ultimately
fatal to the Department’s position. The Court is appro-
priately skeptical of the relationship between the De-
partment’s no-beard policy and its alleged compelling
interests because the Department offered little more than
unsupported assertions in defense of its refusal of peti-
tioner’s requested religious accommodation.          RLUIPA
requires more.
   One final point bears emphasis. RLUIPA requires
institutions refusing an accommodation to demonstrate
that the policy it defends “is the least restrictive means of
furthering [the alleged] compelling . . . interest[s].”
§2000cc–1(a)(2); see also Washington v. Klem, 497 F.3d
272, 284 (CA3 2007) (“[T]he phrase ‘least restrictive
means’ is, by definition, a relative term. It necessarily
implies a comparison with other means”); Couch v. Jabe,
679 F.3d 197, 203 (CA4 2012) (same). But nothing in the
Court’s opinion suggests that prison officials must refute
every conceivable option to satisfy RLUIPA’s least restric-
                 Cite as: 574 U. S. ____ (2015)           3

                  SOTOMAYOR, J., concurring

tive means requirement. Nor does it intimate that offi-
cials must prove that they considered less restrictive
alternatives at a particular point in time. Instead, the
Court correctly notes that the Department inadequately
responded to the less restrictive policies that petitioner
brought to the Department’s attention during the course of
the litigation, including the more permissive policies used
by the prisons in New York and California. See, e.g.,
United States v. Wilgus, 638 F.3d 1274, 1289 (CA10 2011)
(observing in the analogous context of the Religious Free-
dom Restoration Act of 1993 that the government need not
“do the impossible—refute each and every conceivable
alternative regulation scheme” but need only “refute the
alternative schemes offered by the challenger”).
   Because I understand the Court’s opinion to be con-
sistent with the foregoing, I join it.